Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 1 of 14 PageID #: 556




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00388-GNS-LLK


 SALISTA LUSTER HARRISON                                                             PLAINTIFF


 v.


 RICK WOOLRIDGE, et al.                                                          DEFENDANTS




                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff’s Motion for Leave to File a Second Amended

 Complaint (DN 74) and Defendants’ Motions to Dismiss (DNs 55, 61, 62, 63, 64, 65). The motions

 are ripe for adjudication. For the reasons that follow, Plaintiff’s motion is GRANTED, and

 Defendants’ motions are DENIED.

                                    I.      BACKGROUND

        On April 27, 2008, Plaintiff Salista Luster Harrison (“Harrison”) was assaulted in her

 home. (First Am. Compl. ¶ 38, DN 57). Concerned about Harrison’s failure to show up for work,

 Harrison’s co-workers called the Louisville Metro Police Department (“LMPD”) on April 29,

 2008. (First Am. Compl. ¶ 39). Two LMPD officers, one of them being Defendant Rick

 Woolridge (“Woolridge”), responded to the call. (First Am. Compl. ¶¶ 14, 39). After entering

 Harrison’s apartment and speaking with her and her alleged boyfriend that was also inside,

 Woolridge told the coworkers that “everything is fine” and that Harrison was upset because of a

 fight with her boyfriend. (First Am. Compl. ¶¶ 40-45). Unsatisfied by Woolridge’s response,

 Harrison’s coworkers gained access to Harrison’s apartment shortly after Woolridge left and found


                                                1
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 2 of 14 PageID #: 557




 Harrison lying motionless on her couch in bloodstained clothing. (First Am. Compl. ¶¶ 53-54).

 Medical personnel determined that Harrison had been sexually assaulted and suffered serious

 injuries, including a traumatic brain injury. (First Am. Compl. ¶¶ 55-56). The next day, LMPD

 initiated a criminal investigation into Harrison’s assault. (First Am. Compl. ¶ 58).

        Unsatisfied with LMPD’s efforts to resolve her case, Harrison discussed her assault with

 then LMPD Chief of Police Robert White (“White”). (First Am. Compl. ¶¶ 17, 82). Toward the

 end of 2008, Harrison told LMPD, including White, that she wished to file a citizen complaint

 against Woolridge for the willful abdication of his duties on April 29. (First Am. Compl. ¶ 83).

 LMPD informed Harrison that her complaint could not be made over the telephone and she would

 therefore need to travel to Louisville, despite having moved back to her hometown of Little Rock,

 Arkansas, for medical treatment. (First Am. Compl. ¶ 83). Harrison was also told that she had

 through the end of February 2009 to make her complaint against Woolridge. (First Am. Compl. ¶

 83). Upon traveling to Louisville that month, however, Harrison was told that Woolridge was

 allowed an early retirement in January and, therefore, filing a citizen complaint would be pointless.

 (First Am. Compl. ¶ 83).

        In 2009 and 2010, Harrison and her mother, Cheryl Ellis (“Ellis”), made open record

 requests for information and evidence related to the attack and investigation. (First Am. Compl. ¶

 85). Harrison alleges that they received incomplete responses and that, specifically, Defendants

 LMPD employees Dee Allen (“Allen”) and Carey Klain (“Klain”) attempted to fraudulently

 conceal responsive investigation materials.     (First Am. Compl. ¶ 85).       After continuing to

 investigate her case, in April 2012, Ellis contacted the newly appointed LMPD Chief of Police

 Steve Conrad (“Conrad”) in an attempt to get Conrad to reopen Harrison’s case, which had been




                                                  2
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 3 of 14 PageID #: 558




 closed on April 13, 2009. (First Am. Compl. ¶ 80). Conrad did not reopen Harrison’s case. (First

 Am. Compl. ¶ 86).

        In 2015, a statewide audit revealed that Kentucky had a backlog of over 3000 untested rape

 kits. (First Am. Compl. ¶ 87). Harrison alleges LMPD finally reopened her case only in response

 to the audit. (First Am. Compl. ¶ 87). When Ellis learned of the rape kit backlog through the

 audit, she communicated with LMPD about identifying the victims associated with the backlog,

 eventually determining that the untested rape kits included Harrison’s. (First Am. Compl. ¶¶ 88-

 90). In January 2016, Defendant LMPD Officer David Ray (“Ray”) was instructed to authorize

 testing of Harrison’s rape kit, which Ray refused to do. (First Am. Compl. ¶¶ 22, 91).

        Harrison brought this action against the aforementioned Defendants, and others, alleging

 essentially a conspiracy on the part of the defendants to deprive her of her purported right to seek

 vindication against her attacker and Woolridge. (First Am. Compl. ¶¶ 98-99). Specifically,

 Harrison asserts Section 1983 claims against the aforementioned Defendants for: (1) violations of

 her constitutional rights of access to the courts and equal protection; (2) a 42 U.S.C. § 1985(3)

 claim for gender-based civil conspiracy; and (3) Monell claims1 against White and Conrad. (First

 Am. Compl. ¶¶ 104-138). Woolridge, Conrad, Allen, Klain, Ray, and White have all filed motions

 to dismiss. (Woolridge Mot. Partial Dismiss, DN 55; Conrad Mot. Dismiss, DN 61; Allen Mot.

 Dismiss, DN 62; Klain Mot. Dismiss, DN 63, Ray Mot. Dismiss, DN 64; White Mot. Dismiss, DN

 65). Harrison has filed a motion for leave to file a second amended complaint. (Pl.’s Mot. Leave

 File Second Am. Compl., DN 74).




 1
   See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978) (“[A] local
 government may not be sued under § 1983 for an injury inflicted solely by its employees or agents.
 Instead, it is when execution of a government’s policy of custom . . . inflicts the jury that the
 government as an entity is responsible under § 1983.”).
                                                  3
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 4 of 14 PageID #: 559




                                        II.    JURISDICTION

         Subject matter jurisdiction is afforded over this matter through federal question

 jurisdiction. See 28 U.S.C. §§ 1331.

                                 III.     STANDARD OF REVIEW

         A complaint must contain “a short and plain statement of the claim showing that the pleader

 is entitled to relief,” and is subject to dismissal if it “fail[s] to state a claim upon which relief can

 be granted.” Fed. R. Civ. P. 8(a)(2); Fed. R. Civ. P. 12(b)(6). When considering a motion to

 dismiss, courts must presume all factual allegations in the complaint to be true and make all

 reasonable inferences in favor of the non-moving party. Total Benefits Planning Agency, Inc. v.

 Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the

 district court need not accept a bare assertion of legal conclusions.” Tackett v. M & G Polymers,

 USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and

 conclusions or a formulaic recitation of the elements of a cause of action will not do. Nor does a

 complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted) (citation omitted).

         To survive dismissal for failure to state a claim under Fed. R. Civ. P. 12(b)(6), “a complaint

 must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

 on its face.” Id. (internal quotation marks omitted) (citation omitted). A claim is facially plausible

 “when the plaintiff pleads factual content that allows the court to draw the reasonable inference

 that the defendant is liable for the misconduct alleged.” Id. “A complaint will be dismissed

 pursuant to Rule 12(b)(6) if no law supports the claims made, if the facts alleged are insufficient

 to state a claim, or if the face of the complaint presents an insurmountable bar to relief.” Southfield




                                                    4
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 5 of 14 PageID #: 560




 Educ. Ass’n v. Southfield Bd. of Educ., 570 F. App’x 485, 487 (6th Cir. 2014) (citing Twombly,

 550 U.S. at 561-64).

                                      IV.     DISCUSSION

        A.      Woolridge’s Motion to Dismiss

        Harrison filed her initial Complaint on June 19, 2018 and named Woolridge as a defendant.

 (Compl. 1, DN 1). Before Woolridge was served, however, some of the other Defendants in this

 case moved to dismiss Harrison’s race-based Section 1985(3) and equal protection claims, which

 this Court granted on June 12, 2019. (Mem. Op. & Order 11-13, DN 26). Woolridge was then

 properly served on December 20, 2019, and filed the instant motion to partially dismiss on January

 8, 2020. (Summons, DN 51; Woolridge Mot. Partial Dismiss 1-2). In his motion, Woolridge

 simply requests that the Court dismiss the same claims against him as it did with respect to the

 other Defendants.

        Woolridge’s motion, however, has since become moot because of Harrison’s filing of a

 First Amended Complaint, in which she does not assert any race-based Section 1985(3) or equal

 protection claims, instead making sex-based claims.        (First Am. Compl. ¶¶ 117-32).        A

 “[p]laintiff’s amended complaint super[s]edes the original complaint, thus making the motion to

 dismiss the original complaint moot.” Ky. Press Ass’n, Inc. v. Kentucky, 355 F. Supp. 2d. 853,

 857 (E.D. Ky. 2005) (citing Parry v. Mohawk Motors of Mich., Inc., 236 F.3d 299, 306 (6th Cir.

 2000)). Harrison does not even assert race-based Section 1985(3) or equal protection claims in

 her First Amended Complaint, so Woolridge’s motion to dismiss will be denied as moot because

 the claims he wishes to dismiss no longer exist.




                                                    5
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 6 of 14 PageID #: 561




          B.     Remaining Defendants’ Motions to Dismiss and Harrison’s Motion for Leave
                 to File Second Amended Complaint

          Although Conrad, Allen, Klain, Ray, and White (collectively “Defendants”) have filed

 separate motions to dismiss, their motions essentially make the same arguments and differ only

 with respect to the facts that Harrison has pleaded against each defendant individually. See

 (Conrad Mem. Supp. Mot. Dismiss 1-9, DN 61-1; Allen Mem. Supp. Mot. Dismiss 1-8, DN 62-1;

 Klain Mem. Supp. Mot. Dismiss 1-8, DN 63-1; Ray Mem. Supp. Mot. Dismiss 1-8, DN 64-1;

 White Mem. Supp. Mot. Dismiss 1-9, DN 65-1). These same Defendants also previously filed

 motions to dismiss Harrison’s initial Complaint and now attempt to resurrect similar arguments

 that were rejected by this Court in ruling on those motions. Compare (Conrad Mem. Supp. Mot.

 Dismiss 1-9; Allen Mem. Supp. Mot. Dismiss 1-8; Klain Mem. Supp. Mot. Dismiss 1-8; Ray Mem.

 Supp. Mot. Dismiss 1-8; White Mem. Supp. Mot. Dismiss 1-9), with Defs.’ Mem. Support Mot.

 Dismiss 1-12, DN 14-1; Def.’s Mem. Supp. Mot. Dismiss 1-8, DN 18-1); see (Mem. Op. & Order

 1-14).

                 1.      Qualified Immunity

          Defendants allege that they are entitled to qualified immunity on all of Harrison’s claims.

 (Conrad Mem. Supp. Mot. Dismiss 8-9; Allen Mem. Supp. Mot. Dismiss 7; Klain Mem. Supp.

 Mot. Dismiss 7-8; Ray Mem. Supp. Mot. Dismiss 7-8; White Mem. Supp. Mot. Dismiss 8-9). The

 first problem with this argument is that Defendants ground their argument on Kentucky state law

 qualified immunity principles when Harrison has asserted only federal claims against Defendants:

 “Qualified immunity standards are different under Kentucky and federal laws. The Court must

 apply Kentucky law to determine whether Defendants are entitled to immunity from state tort

 liability and apply federal law when assessing immunity for federal law claims.” Funke v. Coogle,

 No. 3:11-CV-310-H, 2013 WL 209602, at *2 (W.D. Ky. Jan. 17, 2013) (citing Lexington-Fayette

                                                   6
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 7 of 14 PageID #: 562




 Urban Cty. Gov’t, No. 06-299-JBC, 2007 WL 101862, at *4 (E.D. Ky. Jan. 10. 2007); King v.

 Taylor, 694 F.3d 650, 662-64 (6th Cir. 2012)). Couching their entire argument for dismissal of

 Harrison’s federal law claims on state law qualified immunity grounds is wholly lacking in merit.

        The second problem with Defendants’ qualified immunity argument is that the Court has

 previously rejected it; Defendants rehash almost word for word the same arguments made in

 previous motions to dismiss that were overruled. Compare (Conrad Mem. Supp. Mot. Dismiss 8-

 9; Allen Mem. Supp. Mot. Dismiss 7; Klain Mem. Supp. Mot. Dismiss 7-8; Ray Mem. Supp. Mot.

 Dismiss 7-8; White Mem. Supp. Mot. Dismiss 8-9), with (Defs.’ Mem. Support Mot. Dismiss 10-

 11; Def.’s Mem. Supp. Mot. Dismiss 7-8); see (Mem. Op. & Order 7-8). Because Defendants have

 not raised new grounds for the application of qualified immunity, their previously rejected

 arguments will be denied here as well.

                2.      Sufficiency of Pleaded Facts

        Defendants also attack the sufficiency of Harrison’s claims on the alleged facts as pleaded

 against them in her Complaint. Defendants’ arguments change slightly as they relate to Harrison’s

 specific claims.

                        a.     Denial of Constitutional Right of Access to the Courts

        As it pertains to Harrison’s Section 1983 claim for a violation of her right of access to the

 courts, Defendants try to minimalize their involvement with the events giving rise to this case.

 Conrad argues that “[t]he only connection Chief Conrad is alleged to have in this matter in that

 Plaintiff’s mom requested he reopen a four-year-old case.” (Conrad Mem. Supp. Mot. Dismiss 3-

 5). Allen and Klain both argue that the only connection that they are alleged to have in this matter

 “is that Plaintiff’s mom requested information through open records three years [after Harrison’s

 assault] and does not believe [that Allen and Klain] responded correctly.” (Allen Mem. Supp.



                                                  7
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 8 of 14 PageID #: 563




 Mot. Dismiss 3-5; Klain Mem. Supp. Mot. Dismiss 3-5). Ray argues that “[t]he only connection

 [he] is alleged to have in this matter is that eight years after th[e assault] incident he allegedly did

 not authorize testing after he was instructed to do so.” (Ray Mem. Supp. Mot. Dismiss 3-5).

 Finally, White argues that “[t]he only connection Chief White is alleged to have in this matter is

 that Woolridge elected to take an early retirement.” (White Mem. Supp. Mot. Dismiss 3-5).

         Similar arguments were made in previous motions to dismiss and were addressed and

 rejected by this Court in its prior order. (Defs.’ Mem. Supp. Mot. Dismiss 3-6; Def.’s Mem. Supp.

 Mot. Dismiss 3-4; Mem. Op. & Order 8-10). As this Court previously stated, Defendants’ attempts

 to minimalize their involvement with the events giving rise to this case “oversimplifies Harrison’s

 allegations:”

         In this case, Harrison avers it was the LMPD’s obstruction and wholesale failure to
         investigate that prevented her from having any idea whatsoever regarding the
         identity of her attacker. If Defendants did indeed conspire in the manner alleged
         by Harrison, one could draw a plausible inference that the conspiracy and refusal
         to investigate created an obstruction that prevented Plaintiff from finding redress
         for her injury in state court.

 (Mem. Op. & Order 9-10). Like before, Harrison’s general allegation that LMPD as a whole

 sought to obstruct her ability to redress her injuries, buttressed by her identification of specific acts

 taken by Conrad, Allen, Klain, Ray, and White during her attempts to investigate her case, suffices

 to establish “a claim [for denial of access to the courts] against White and the other named

 Defendants” that survives Defendants’ motions to dismiss. (Mem. Op & Order 10).

                         b.      Sex-Based Equal Protection and Section 1985(3) Claims

         In its prior memorandum opinion and order, the Court construed Counts II and III of

 Harrison’s initial Complaint as having asserted three claims: (1) a general equal protection claim

 not based on Harrison belonging to a protected class; (2) an equal protection claim based

 specifically on Harrison’s race; and (3) a Section 1985(3) claim based specifically on Harrison’s

                                                    8
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 9 of 14 PageID #: 564




 race. (Mem. Op. & Order 10-13). Although allowing her general equal protection claim to

 survive, the Court dismissed Harrison’s race-based equal protection and Section 1985(3) claims

 because “[b]eyond conclusory statements when outlining the counts asserted, Harrison has not

 identified a single fact that allows for a plausible inference that the alleged misconduct was racially

 motivated” and “while Harrison offers multiple allegations of racial animus, none of them alleges

 any specific facts to support the conclusion.” (Mem. Op. & Order 12). In her First Amended

 Complaint, Harrison again alleges a general equal protection claim, in addition to having now

 alleged sex, instead of race, based equal protection and Section 1985(3) claims. (First Am. Compl.

 ¶¶ 117-132). As it pertains to Harrison’s general equal protection claim, Defendants, once again,

 rehash arguments that have previously been rejected. Compare (Conrad Mem. Supp. Mot. Dismiss

 5-6; Allen Mem. Supp. Mot. Dismiss 5-6; Klain Mem. Supp. Mot. Dismiss 5-6; Ray Mem. Supp.

 Mot. Dismiss 5-6; White Mem. Supp. Mot. Dismiss 5-6), with (Defs.’ Mem. Support Mot. Dismiss

 4-5; Def.’s Mem. Supp. Mot. Dismiss 6-7); see (Mem. Op. & Order 10-11). Defendants have

 offered no reason to distinguish their present arguments from the Court’s earlier rulings on this

 issue.

          Regarding Plaintiff’s sex-based equal protection and Section 1985(3) claims, unlike her

 race-based equal protection and Section 1985(3) claims in her initial Complaint, Harrison has

 sufficiently alleged “that a discrimination of some substance has occurred which has not occurred

 against other individuals who were similarly situated.” Hall v. Callahan, 727 F.3d 450, 457 (6th

 Cir. 2013) (citing City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985)). As a sister

 court has explained:




                                                   9
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 10 of 14 PageID #: 565




         The Sixth Circuit has held that a plaintiff fails to plead an equal protection claim
         for gender discrimination where the pleadings simply allege that the plaintiff is a
         woman but fail to allege that the defendant acted with a discriminatory purpose or
         that similarly situated males received more favorable treatment.

  Morreim v. Univ. of Tenn., No. 12-2891-STA-DKV, 2013 WL 5673619, at *17 (W.D. Tenn. Oct.

  17, 2013) (citing Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 682 (6th Cir. 2011); Brooks

  v. Knapp, 221 F. App’x 402, 408-09 (6th Cir. 2007)).

         Harrison here pleads that the type of rape kit she was administered is administered by

  LMPD only to female, not male, rape victims. (First Am. Compl. ¶ 4). Harrison also pleads that

  her rape kit was one of 3000 untested rape kits that a 2015 statewide audit revealed. (First Am.

  Compl. ¶ 87). Although Harrison did not explicitly state that all 3000 of those untested rape kits

  were female rape kits, when considering her other pleaded facts in conjunction with the

  aforementioned, that is what she implies: Harrison alleges that the LMPD and its employees

  systematically had a history of tampering with, concealing, compromising, and/or destroying a

  female rape victims’ rape kits. (First Am. Compl. ¶¶ 67-68). At this point, Harrison has

  sufficiently alleged that the LMPD and its employees treat male rape victims more favorably than

  female rape victims like Harrison, carried out through the various roles that each Defendant played

  at the LMPD, by prioritizing and employing better investigative methods to male rape victim cases.

  (First Am. Compl. ¶¶ 4-5, 72-80, 82-83, 85-91).

         The only remaining argument Defendants make is that Harrison has pleaded insufficient

  facts to suggest the existence of a conspiracy to be able to proceed on her Section 1985(3)

  conspiracy claim. (Conrad Mem. Supp. Mot. Dismiss 6-7; Allen Mem. Supp. Mot. Dismiss 6-7;

  Klain Mem. Supp. Mot. Dismiss 6-7; Ray Mem. Supp. Mot. Dismiss 7; White Mem. Supp. Mot.

  Dismiss 7). Defendants’ argument here is essentially a reiteration of their arguments previously

                                                  10
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 11 of 14 PageID #: 566




  overruled that their involvement in the totality of the events giving rise to Harrison’s action was

  minimal. As previously discussed, Harrison has sufficiently pleaded an officewide conspiracy on

  the part of the LMPD to deny equal treatment to female rape victims and has identified the

  individual role of each Defendant in that conspiracy.

         For these reasons, Harrison’s gender-based equal protection and Section 1985(3) claims

  will survive.

                        c.      Monell Claims

         Unlike her initial Complaint, Harrison asserted Monell claims against White and Conrad

  in her First Amended Complaint. (First Am. Compl. ¶¶ 133-138). In their motions to dismiss,

  Conrad and White made two arguments for the dismissal of these claims. (Conrad Mem. Supp.

  Mot. Dismiss 7-8; White Mem. Supp. Mot. Dismiss 7-8). Recognizing the shortcomings of her

  claims, Harrison has since withdrawn her Monell claims as pleaded in her First Amended

  Complaint and seeks leave to file a Second Amended Complaint that asserts the same Monell

  claims but which purports to correct these shortcomings. (Pl.’s Resp. Defs.’ Mots. Dismiss 6, DN

  73; Pl.’s Mot. Leave File Second Am. Compl. ¶¶ 11-13, DN 74; Second Am. Compl. ¶¶ 133-146,

  DN 74-1). Conrad and White assert that Harrison’s proposed Second Amended Complaint does

  not actually salvage her Monell claims. (Defs.’ Resp. Pl.’s Mot. Leave File Second Am. Compl.

  2-3, DN 77).

         The first infirmity Conrad and White point to is that they are sued in their individual

  capacities while a Monell claim only affords municipality, not individual, liability. (Conrad Mem.

  Supp. Mot. Dismiss 7-8; White Mem. Supp. Mot. Dismiss 7-8); see Phillips v. City of Cincinnati,

  No. 1:18-cv-541, 2019 WL 2289277, at *5-6 (S.D. Ohio May 29, 2019) (“[T]he raison d’etre of

  Monell is to impose liability on a municipality under certain circumstances—not individuals.”);



                                                  11
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 12 of 14 PageID #: 567




  see also Amory v. Katz, No. 3:15-cv-01535 (VAB), 2016 WL 7377091, at *5 (D. Conn. Dec. 19,

  2016) (“Monell does not apply to . . . individuals who are sued in their individual capacity . . . .”).

  Harrison has indeed cured this defect by suing Conrad and White in their official capacities with

  respect to her Monell claims.2 (Pl.’s Resp. Defs.’ Mots. Dismiss 6; Pl.’s Mot. Leave File Second

  Am. Compl. ¶ 5; Pl.’s Resp. Defs.’ Obj. Pl.’s Mot. Leave File Second Am. Compl. 4 n.1, DN 79);

  see Funke, 2013 WL 209602, at *3 (suit against Elizabethtown police officers in their official

  capacities “is the same as suing” the City of Elizabethtown).

         The second infirmity Conrad and White claim is the same minimalization argument they

  have maintained throughout their motions to dismiss and that has been consistently rejected—that

  Conrad and White had little to no involvement with the events giving rise to Harrison’s claims.

  (Conrad Mot. Dismiss 7-8; White Mot. Dismiss 7-8; Defs.’ Reply Pl.’s Resp. Defs.’ Mots. Dismiss

  3, DN 75; Defs.’ Obj. Pl.’s Second Am. Compl. 2-3, DN 77). Harrison has alleged that Conrad

  and White, among other things: (1) disregarded, ignored, and/or covered up allegations of police

  misconduct; (2) allowed violations of police policy, including those intended to protect female

  rape victims and ensure a legitimate investigation of their criminal cases; and (3) allowed a

  historical pattern of tampering, concealing, compromising and/or destroying female rape victims’

  rape kits while they were in the possession and control of LMPD. (Second Am. Compl. ¶ 135).

  “[A]n act performed pursuant to a ‘custom’ that has not been formally approved by an appropriate

  decisionmaker may fairly subject a municipality to liability on the theory that the relevant practice

  is so widespread as to have the force of law.” Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520




  2
   It is unclear whether Harrison is also attempting to maintain Monell claims against Conrad and
  White individually, but that does not appear to be the case. In any event, Monell claims against
  Conrad and White in their individual capacities would be improper. See Phillips, 2019 WL
  2289277, at *5-6; Amory, 2016 WL 7377091, at *5.
                                                    12
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 13 of 14 PageID #: 568




  U.S. 397, 404 (1997) (citations omitted). Harrison has sufficiently alleged, for the purpose of

  allowing the filing of her Second Amended Complaint, that Conrad and White, both former police

  chiefs of the LMPD, participated in or allowed a widespread LMPD practice of covering up

  allegations of police misconduct and refusing to investigate or intentionally botching female rape

  victim cases so as to establish Monell liability. See Burgess v. Fischer, 735 F.3d 462, 478 (6th

  Cir. 2013) (“A plaintiff can make a showing of an illegal policy or custom by demonstrating . . .

  the existence of a custom of tolerance or acquiescence of federal rights violations.” (citation

  omitted)).

         Other than the arguments just addressed, the defendants do not otherwise oppose

  Harrison’s filing of a Second Amended Complaint. See (Defs.’ Resp. Pl.’s Mot. Leave File Second

  Am. Compl. 1-3); Fed. R. Civ. P. 15(a)(2) (“The Court should freely give leave [to a party to

  amend a pleading] when justice so requires.”); see also Foman v. Davis, 371 U.S. 178, 182 (1962)

  (“In the absence of any apparent or declared reason . . . the leave sought should, as the rule require

  by ‘freely given.’”).3 Harrison will therefore be granted leave to file her Second Amended

  Complaint.4




  3
    Although the Court could have simply granted Harrison’s motion for leave to file a Second
  Amended Complaint, thus mooting all of the defendants’ motions to dismiss, because the motions
  to dismiss were fully briefed and the defendants’ arguments mostly applied in the same way to the
  First and Second Amended Complaints, judicial economy dictated that the defendants’ motions to
  dismiss should be addressed.
  4
    The only other substantive change to her pleading is Harrison’s clarification of the identity of
  two of the defendants in this case, to which the defendants have not objected. (Pl.’s Mot. Leave
  File Second Am. Compl. ¶¶ 1-5).
                                                   13
Case 3:18-cv-00388-GNS-LLK Document 81 Filed 07/07/20 Page 14 of 14 PageID #: 569




                                   V.     CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that:

        1.     Defendants’ Motions to Dismiss (DNs 55, 61, 62, 63, 64, 65) are DENIED.

        2.     Plaintiff’s Motion to File a Second Amended Complaint (DN 74) is GRANTED.




                                                              July 6, 2020


  cc:   counsel of record




                                             14
